United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-2397
                                ___________

Harold Henderson,                       *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Randy Morgan, Warden, Maximum           * Appeal from the United States
Security Unit, Arkansas Department      * District Court for the
of Correction; Steve Outlaw, Assistant * Eastern District of Arkansas.
Warden, Maximum Security Unit,          *
Arkansas Department of Correction;      *      [UNPUBLISHED]
C. C. Hampton; Richard Wimberly,        *
Major, Maximum Security Unit,           *
Arkansas Department of Correction;      *
originally sued as Randy Wimbley,       *
                                        *
              Appellees.                *
                                   ___________

                        Submitted: December 2, 1998
                            Filed: December 7, 1998
                                ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
       Harold Henderson, an Arkansas inmate, appeals from the district court&s1
dismissal of his 42 U.S.C. § 1983 action following an evidentiary hearing. After
careful review of the record and the parties& briefs, we conclude that the district court
did not err in dismissing Henderson&s complaint. Accordingly, we affirm the judgment
of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Susan Webber Wright, Chief Judge, United States District Court
for the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District of
Arkansas.

                                          -2-